Citation Nr: 0426325	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 RO rating decision.  A notice of 
disagreement (NOD) was received in January 2001, a statement 
of the case (SOC) was issued in February 2001, and a timely 
substantive appeal to the Board was received that month.  The 
Board remanded this case in September 2002 and April 2003 to 
assist the veteran with the development of his claims.

On January 7, 2003, a video conference hearing was held 
before the undersigned Veterans Law Judge, who is rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).

In a January 2001 written statement, the veteran raised a 
claim for service connection for soft tissue sarcoma, 
including as due to exposure to herbicides.  This matter was 
referred to the RO by the Board for appropriate action in 
April 2003.  The RO adjudicated this claim in July 2004.  The 
veteran has not appealed this issue and it is not before the 
Board at this time.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran has failed to attend multiple VA examinations 
without good cause shown.

3.  The preponderance of competent and probative medical 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD. 

4.  The veteran served in Vietnam during the Vietnam Era and 
is presumed to have been exposed to herbicides while in 
active service.

5.  A skin disorder is not show during the veteran's service 
or for many years after service and is not shown to be 
related to that service or herbicide exposure in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  

2.  As a skin disorder was not incurred in or aggravated by 
service, and is not presumed to have been incurred during 
service, service connection for a skin disorder on a direct 
basis or as secondary to herbicide exposure is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must note that in April 2003, it 
remanded this case to the RO for additional development, 
including VA examinations to determine the etiology of the 
veteran's acquired psychiatric disorder and skin condition.  
In February 2004, the RO was informed that the veteran had 
failed to attend either examination requested by the Board.  
In a supplement statement of the case (SSOC), the RO informed 
the veteran that his claims were being denied, in part, based 
on his failure to attend the scheduled examinations.  
38 C.F.R. § 3.655 was cited by the RO in the SSOC.  There is 
no indication within the claims folder that the veteran did 
not receive notice of the scheduled examinations or the SSOC.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a) (2003).  
VA regulations also address the consequences of a failure to 
report for a scheduled VA medical examination.  Pursuant to 
38 C.F.R. § 3.655(c) (2003), when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Consequently, the Board will address the 
claims of entitlement to service connection for PTSD and a 
skin disability at this time.

PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002). 

The veteran seeks service connection for PTSD based on 
stressors that allegedly occurred during his active duty in 
the Vietnam War.  Specifically, he has claimed that he 
witnessed someone killed in a grenade accident in January 
1971 and someone killed while on a recon mission in March 
1971.  Both of these incidents apparently occurred while the 
veteran was serving with the 298th Signal Company, 1st 
Brigade, 5th Infantry Division.  However, the Board finds 
that the first element required to establish service 
connection for PTSD has not been met, inasmuch as the 
preponderance of the competent and probative medical evidence 
of record establishes that the veteran does not meet the 
diagnostic criteria for PTSD.  

Numerous VA medical records obtained by the RO fail to 
diagnose the veteran with PTSD.  The veteran indicated (in a 
February 2001 Form 9) that he has been treated for PTSD at 
the Vet Center in Mobile, Alabama.  The Board remanded this 
case in April 2003 to locate these records.  In October 2003, 
medical records were obtained by the VA Medical Center (VAMC) 
in Mobile, Alabama.  However, none of these records indicates 
PTSD.  In May 2004, the RO directly contacted the Mobile, 
Alabama, Vet Center to insure that all records had been 
obtained.  The receptionist reported that the Vet Center does 
not have treatment records and that these records would only 
be at the Mobile, Alabama, outpatient treatment clinic.  
Medical records from the Mobile, Alabama, outpatient 
treatment clinic, as obtained by the RO, while noting a 
positive mood/depression test in November 2003, fail to 
indicate PTSD.  The Board accords great probative value to 
medical records obtained by the RO.  These medical records 
provide negative evidence against the veteran's claim as they 
fail to indicate PTSD.

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether he, in fact, suffers from service-
related PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

As the preponderance of the competent and probative medical 
evidence medical evidence establishes that the veteran does 
not meet the diagnostic criteria for PTSD, the Board finds 
that a critical element necessary to establish service 
connection for such disorder is lacking, and that further 
analysis into the remaining criteria of 38 C.F.R. § 3.304(f), 
such a stressor verification, simply is not necessary.  The 
claim on appeal must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Service Connection for a Skin Condition as a Result of 
Exposure to Herbicides

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents. See 38 C.F.R. §§ 3.307, 3.309 (2003); 38 U.S.C.A. § 
1116 (West 2002).  The statutory provision specifically 
covering Agent Orange is 38 U.S.C.A. § 1116. On December 27, 
2001, the President signed into law the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Dec. 27, 2001).  Section 201 of this Act amends 38 
U.S.C. § 1116 to provide a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.

The veteran's claim was filed in November 1999.  Prior to 
December 27, 2001, the law required that the veteran have a 
presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 1999 & Supp. 
2001).  The change in the statute, discussed above, is on its 
face is more liberal than the statute previously in effect.  
Under the facts of the veteran's case, however, it is no more 
favorable.  Under the current statute, the veteran is 
presumed to have been exposed to herbicide agents based on 
the fact of his service in Vietnam during the specified 
period.  However, that presumption is not dispositive of the 
claim, as the veteran does not have a disease or disorder for 
which a presumption of service connection arises.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2003).  A veteran who served in the Republic of Vietnam 
shall be presumed to have been exposed to herbicide.  See 38 
U.S.C.A. § 1116 (West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
See 38 C.F.R. § 3.309(e) (2003).  The Board notes that Type 2 
diabetes was added to the list of disabilities effective July 
9, 2001. See 66 Fed. Reg. 23166 (May 8, 2001).  Chronic 
lymphocytic leukemia was added effective October 16, 2003.  
See 68 Fed. Reg. 59,540 (October 16, 2003). 

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2003).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).

At his January 2003 videoconference hearing, the veteran 
testified that he was first treated (possibly for skin 
symptoms) at the VA medical facility in Biloxi, Mississippi, 
in approximately 1971.  Efforts to obtain this record by the 
RO were unsuccessful and no medical records obtained by the 
RO either diagnose the veteran with chloracne or indicate the 
veteran has a skin disorder related to service.       
  
The veteran contends that he currently suffers from a skin 
condition as a result of inservice events, specifically 
exposure to herbicides.  In his November 1999 claim, the 
veteran contends he suffers from rashes on both arms and 
legs, noting that this condition was not treated while in the 
service.  In June 2001, the veteran contends that he suffers 
from chloracne.  After a review of the evidence, the Board 
finds that his contentions are not supported by the record, 
and that his claim for entitlement to service connection for 
a skin condition is not warranted.

As noted above, the veteran contends that during active 
service in Vietnam, he was exposed to herbicides, which led 
to his current claimed skin disability.  Under the law cited 
above, exposure to herbicide agents is presumed, as the 
record shows that the veteran served in Vietnam.  However, 
the medical evidence does not demonstrate chloracne or that 
the presence of the veteran's claimed skin disability is 
attributable to herbicide exposure or the veteran's service.  
The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of a skin condition.  
Treatment records obtained by the RO fail to indicate a skin 
disorder related to service or chloracne.

Based on the veteran's active service in Vietnam, the Board 
accepts that the veteran was exposed to herbicides.  However, 
the veteran has not been found to have chloracne, post-
service medical records do not indicate chloracne, and the 
veteran's alleged skin rash, assuming it exists, is not a 
condition enumerated under 38 C.F.R. § 3.309(e).  
Consequently, the veteran is not entitled to a presumption 
that his current alleged skin disability is due to herbicide 
exposure. Without the benefit of the presumptive provisions 
of 3.307 and 3.309, the veteran must submit competent medical 
evidence establishing a connection between the presumed 
exposure to herbicides in Vietnam and his current claimed 
skin disability. Medical evidence of record does not show 
that the veteran suffered from a skin condition due to 
exposure to herbicide agents during active service.  The 
veteran has not submitted any other evidence beyond his own 
contentions that his claimed skin disability is in any way 
related to exposure to herbicides.  The Board finds that the 
veteran's claim for service connection for a skin condition 
due to herbicide exposure must be denied on this basis.

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a skin condition.  In this case, there is no 
competent medical evidence of record showing that the 
veteran's claimed skin disability is related to his period of 
active service.  His service medical records are void of any 
complaint, treatment, or diagnosis of a skin condition.  In 
addition, post-service medical records are also void of any 
evidence that the veteran's claimed skin condition was 
related to active service.

As the preponderance of the evidence establishes that the 
veteran's current claimed skin disability is not related to 
his military service, the veteran's claim of service 
connection for a skin condition must be denied.  As noted 
above, since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). Consequently, the veteran's claim for service 
connection of a skin condition is not warranted.



The Duty to Assist and Notify

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran, 
including directly contacting the Vet Center, as cited above.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this 
case, the RO sent the veteran letters dated December 2003, 
May 2003, and December 1999, which notified the veteran of 
the type of evidence necessary to substantiate his claims.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The December 2003 and May 2003 letters 
from the RO explicitly informed the veteran about the 
information and evidence he is expected to provide.  At 
hearing before the Board, this issue was addressed.

The U.S. Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
appears to hold, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
fourth element, and that the Court's statement on this point 
is obiter dictum and not binding on VA. VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions. See 38 U.S.C.A. § 7104(c) (West 2002).  
The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claims has been satisfied by the letters sent to him by the 
RO.  In addition, at hearings before both the Board and the 
RO, the veteran was provided additional notice beyond the 
letters cited above.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1). The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In this case, the December 2003 letter sent by the RO to the 
veteran (on page 2) included notice that the appellant, in 
general, had a full year to respond to a VCAA notice.  Under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)).

As noted above, the Court's decision in Pelegrini held, in 
part, that notice required by 38 U.S.C. § 5103(a) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
February 2000 prior to November 9, 2000, the date the VCAA 
was enacted.  

As noted in Pelegrini, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided by the 
time the VCAA was enacted.  However, in reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.   See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993);  Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, a SSOC was provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.  In April 2003, the Board remanded this 
case to the RO to meet the requirements of the VCAA.  

With regard to the issue of notice regarding the VA 
examinations, as the Court stated in Saylock v. Derwinski, 3 
Vet. App. 294, 395 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples 
of administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  Further, the veteran, following the most recent 
SSOC, has not attempted to reschedule the examinations or 
provide any reason for his failure to attend the 
examinations.  As a result, a third remand is not warranted.       

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board 
remanded this case in September 2002 and April 2003 to assist 
the veteran with the development of his claims.  Further, the 
RO satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as 
scheduling VA examinations.  As noted above, the RO has 
undergone extensive efforts to obtain records to support the 
veteran's claims.  For example, in May 2000 the RO contacted 
the United States Army in an effort to confirm the veteran's 
stressors in service, with no results as indicated within the 
May 2000 letter from the United States Army to the RO.  
Further, the Board remanded this case to the RO in order to 
obtain additional records, with little pertinent result.  The 
veteran was clearly notified of the RO's actions in response 
to the Board's April 2003 remand within the May 2004 SSOC.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a skin disability, 
including as due to exposure to herbicides, is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



